UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4814


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAURICE HILTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cr-00639-CCB-1)


Submitted: June 2, 2020                                           Decided: July 10, 2020


Before AGEE, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Cullen Macbeth, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Lindsey N. McCulley,
Assistant United States Attorney, Peter J. Martinez, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After Maurice Hilton pleaded guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g) (2018), the district court sentenced him to 48 months’

imprisonment, a variance from his Sentencing Guidelines range of 15 to 21 months’

imprisonment.     Hilton argues that his sentence is procedurally and substantively

unreasonable. Finding no error, we affirm.

       We review a defendant’s sentence for procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51

(2007). In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence

is free of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.” Id. at 51.

       Hilton contends that his sentence is procedurally unreasonable because the district

court did not address two of his arguments for his requested below-Guidelines sentence.

“Regardless of whether the district court imposes an above, below, or within-Guidelines

sentence, it must place on the record an ‘individualized assessment’ based on the particular

facts of the case before it.” United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009)

(quoting Gall, 552 U.S. at 50). “Where the defendant or prosecutor presents nonfrivolous

reasons for imposing a different sentence than that set forth in the advisory Guidelines, a

district judge should address the party’s arguments and explain why [s]he has rejected those

                                              2
arguments.” United States v. Bollinger, 798 F.3d 201, 220 (4th Cir. 2015) (internal

quotation marks omitted). “A sentencing court’s explanation is sufficient if it, although

somewhat briefly, outlines the defendant’s particular history and characteristics not merely

in passing or after the fact, but as part of its analysis of the statutory factors and in response

to defense counsel’s arguments for a downward departure.” United States v. Blue, 877
F.3d 513, 519 (4th Cir. 2017) (alterations and internal quotation marks omitted). Although

we may discern a district court’s rationale from the context surrounding its decision, “we

will not guess at the district court’s rationale, searching the record for statements by the

Government or defense counsel or for any other clues that might explain a sentence.”

United States v. Lewis, 958 F.3d 240, 244 (4th Cir. 2020) (alteration and internal quotation

marks omitted).

       As to Hilton’s contention that the district court did not address his argument that an

above-Guidelines sentence would result in unwarranted sentencing disparities, we agree

with the Government that Hilton did not make this argument. Instead, he argued that the

Government’s requested 96-month sentence would have resulted in unwarranted

sentencing disparities. The district court did not impose such a sentence and, thus, did not

need to address this argument further. See United States v. Arbaugh, 951 F.3d 167, 175

(4th Cir. 2020).

       Hilton further argues that the district court did not address his argument that he

possessed the firearm in the instant offense for protection. We conclude that the district

court’s explanation showed that it considered this argument and rejected it. Based on the

court’s extensive discussion of Hilton’s past firearms offenses and the need to deter Hilton

                                                3
from possessing firearms in the future, it is clear from the record that the district court

rejected both the factual basis for and the relevance of Hilton’s argument that he possessed

the firearm for personal protection, in light of Hilton’s history with weapons and the need

for deterrence. Therefore, we conclude that Hilton’s sentence is procedurally reasonable.

       Hilton next contends that his sentence is substantively unreasonable because the

district court’s explanation does not support the extent of the variance and focused too

heavily on his past firearms offenses. “In reviewing a variant sentence, we consider

whether the sentencing court acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence from the sentencing range.”

United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks

omitted). “We will vacate such [a] sentence if its stated reasoning is inadequate or if it

relies on improper factors.” United States v. Bolton, 858 F.3d 905, 915 (4th Cir. 2017).

“While a district court’s explanation for the sentence must support the degree of the

variance, it need not find extraordinary circumstances to justify a deviation from the

Guidelines.” United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017) (citation and

internal quotation marks omitted). Because our review is ultimately for an abuse of

discretion, we accord “due deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.” United States v. Zuk, 874 F.3d 398,

409 (4th Cir. 2017) (quoting Gall, 552 U.S. at 51). Even if “we might reasonably conclude

that a different sentence is appropriate, that conclusion, standing alone, is an insufficient

basis to vacate the district court’s chosen sentence.” Id. (alterations and internal quotation

marks omitted).

                                              4
       Here, we conclude that Hilton’s sentence is substantively reasonable. The court

clearly explained why an above-Guidelines sentence was necessary in this case, citing

primarily Hilton’s past firearms offenses and the need to deter Hilton from possessing

firearms in the future. The district court did not rely solely on one § 3553(a) factor. See,

e.g., Zuk, 874 F.3d at 410 (recognizing sentence may be substantively unreasonable when

district court only considers one § 3553(a) factor to the exclusion of other relevant factors).

This was Hilton’s third firearms offense in five years, demonstrating that he had not been

deterred from engaging in illegal conduct. We cannot say that the district court abused its

discretion in concluding that an above-Guidelines sentence was appropriate in this case.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              5